Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species 2, FIGS. 2a-B, claims 1-11, 18-20  in the reply filed on 15 September 2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden between the different inventions and species.  This is not found persuasive because the different inventions/species require searches in different subclasses along with unique text searches. Claims 12-17 are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 4,594,069).
Regarding claim 1, Thompson a tooth loosening device comprising in FIGS. 1-5, a body (20) having a tooth contacting portion (see figure below) connected to a handling portion (24/25), the tooth contacting portion comprising a tooth contacting member (22/21 contact the tooth as shown in FIG. 2) , and the handling portion comprising a manipulation member (28), wherein the tooth contacting portion can be inserted into a mouth having a tooth in need of loosening (shown in FIG. 2 to be disposed around a tooth), wherein the manipulation member is adapted to position the tooth contacting member so that the one or more surfaces contacts the tooth in need of loosening (shown in FIG. 2), and wherein the tooth in need of loosening can be loosened by manipulation of the tooth loosening device (as the device is functionally capable of loosening a crown which is a part of a tooth, as the claim is not directed to a method and contains the same structure it is construed to be functionally capable).
Regarding claim 2, wherein the tooth contacting member (see figure below) comprises a tooth interfacing structure (21), the tooth interfacing structure comprising one or more of a projection/hook (21 is a projecting hook).
Regarding claim 3, wherein a shaft portion (see figure below) connects the tooth contacting portion and the handling portion , and wherein the tooth contacting member comprises a tooth interfacing structure (21), the tooth interfacing structure comprising a projection that extends outwardly from the shaft portion (see figure below).
Regarding claims 4-5, wherein the projection comprises one or more of an end surface, an outer surface , and an inner surface (see figure below) each of which can be used to contact the tooth in need or loosening (functionally capable based on placement of the device on the tooth , see figure below).
Regarding claim 6, wherein the projection comprises an inner surface with a hook (see figure below, the projection 21 forms a hook on an inner surface).
Regarding claim 7, wherein a shaft portion (see figure below) connects the tooth contacting portion (see figure below) and the handling portion (24/25), and wherein the tooth contacting member comprises a tooth interfacing structure , the tooth interfacing structure comprising a pair of projections (21/22 are projections) that extend outwardly from the shaft portion (see figure below).
Regarding claim 8, wherein a shaft portion (see figure below) connects the tooth contacting portion (see figure below) and the handling portion (see figure below), and wherein the tooth contacting member comprises a tooth interfacing structure (21/22), the tooth interfacing structure comprising a pair of projections (21/22 are each projections) that extends outwardly from the shaft portion in the same direction (see figure below) so that a notch (space shown to receive the tooth in FIG. 2) is formed between the pair of projections, the notch being adapted to receive the tooth in need of loosening therein (see figure below).
Regarding claim 9, wherein a shaft portion connects the tooth contacting portion and the handling portion (see figure below), wherein the tooth contacting member comprises a tooth interfacing structure, the tooth interfacing structure comprising a projection (21) that extends outwardly from the shaft portion, and wherein the shaft portion comprises a force application surface (see figure below) on the side opposite the projection.
Regarding claim 10, wherein the force application surface is flattened (see figure below) so it can be bitten on by a tooth other than the tooth in need of loosening (as the flat surface is exterior facing it would be functionally capable of being bitten on by an adjacent tooth).
Regarding claim 11, wherein a shaft portion connects the tooth contacting portion and the handling portion (see figure below), and wherein the manipulation member (28) has a cross-sectional dimension larger than a cross-section dimension of the shaft portion (28 protrudes on both sides of the shaft portion, see figure below).
Regarding claims 18-20, wherein a shaft portion connects the tooth contacting portion and the handling portion (see figure below), and wherein the tooth contacting member comprises a tooth interfacing structure, the tooth interfacing structure comprising a pair of projections (21/22) that extends outwardly from the shaft portion in the same direction so that a notch is formed between the pair of projections (see figure below), the notch being adapted to receive the tooth in need of loosening therein, and wherein the notch has an outer notch wall that includes a hook portion and an inner notch wall that includes a hook portion (see figure below)



    PNG
    media_image1.png
    288
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    242
    446
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772